EBEL, Circuit Judge,
concurring in the judgment:
I concur in the judgment of the court. However, I am not persuaded that the Supreme Court’s language in Trans World Airlines, Inc., v. Thurston, 469 U.S. 111, 125, 105 S.Ct. 613, 623, 83 L.Ed.2d 523 (1985), is controlling in this context, especially when that case did not concern the issue of survivability and the Court was not focusing on it.
The analysis set forth in Murphy v. Household Finance Corp., 560 F.2d 206 (6th Cir.1977), if followed, would lead to the conclusion that the liquidated damage provision of the ADEA is remedial rather than penal. Further, dicta by the United States Supreme Court in the recent case of United States v. Halper, — U.S. —, at —, 109 S.Ct. 1892, at 1896, — L.Ed.2d —(1989), suggests that this kind of provision should normally be considered remedial in nature. The Court in Halper stated that “in the ordinary case fixed-penalty-plus-double-damages provisions can be said to do no more than make the Government whole,” and thus, would not be considered penal for purposes of triggering the Double Jeopardy Clause. Given the difficulty of this issue and the number of other cases holding generally that similar kinds of damage provision are not penal, I would prefer not to reach the survivability issue. See, e.g., Kilgo v. Bowman Transp., Inc., 789 F.2d 859, 876 (11th Cir.1986); In re Wood, 643 F.2d 188, 190-92 (5th Cir.1980); Smith v. No. 2 Galesburg Crown Fin. Corp., 615 F.2d 407, 414-15 (7th Cir.1980).
Nonetheless, I believe that the judgment of the district court should be affirmed because plaintiff did not present sufficient evidence showing that defendant’s conduct was willful. The state court made no finding that defendant had willfully violated the ADEA, and the state court’s determination consequently does not have any preclu-sive effect on that issue in this case. The only evidence of willfulness that plaintiff submitted at trial was a one-page stipulation in which defendant agreed that it was “aware of the Age Discrimination in Employment Act, 29 U.S.C. et seq., and the *838provisions therein. (Plaintiffs Exh. 1.) Under Thurston, mere awareness of the ADEA by a defendant is not enough to cause a violation of the Act to be willful. 469 U.S. at 127-28, 105 S.Ct. at 625-26.